DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements filed May 6, 2021, March10, 2022, and September 8, 2022,have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) are being considered by the examiner, and initial copied is attached herewith.

Drawings Objections
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “The FIGURE,” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification Objections
The disclosure is objected to because of the following informalities:
	Paragraph [0010] reads “top can,” it should read “top cap.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


The term “further” in claims 1-4 is a relative term which renders the claim indefinite. The term “further” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “further” does not define the measure of the separation of the top cap from the battery can. 
	Claims 5-14 stand rejected as being dependent from claim1.
The term “entire region” in claim 1 is a relative term which renders the claim indefinite. The term “entire region” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear if the “entire region” pertains to region (R) or another area of the top cap.
	Claims 5-14 stand rejected as being dependent from claim1.
The term “degree” in claim 3 is a relative term which renders the claim indefinite. The term “degree” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “degree” does not provide the amount of deformation required to separate the top cap from the battery can.
	Claim 5 stands rejected as being dependent from claim 3.
The term “kgf” in claims 5 and 14 is a relative term which renders the claim indefinite. The term “kgf” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “kgf,” is used to define a predetermined value of pressure. The units of pressure are kgf/cm 2. It is unclear what measurement is to be applied.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Lee et al. (US2017/0301899A1).
	As to claim 1, Lee discloses a secondary battery [Abstract] comprising: an electrode assembly; a battery can configured to accommodate the electrode assembly and having an open upper portion; and a top cap (Cap assembly) bonded to the upper portion of the battery can, (An electrode assembly accommodated in the can; and a cap assembly at a top end of the can and sealing the can. [Abstract])
	wherein an end of the upper portion of the battery can includes a bent part that is bent inward toward the top cap to fix the top cap, (Referring to FIG. 2, a first region 111, a second region 112, a first bent portion 113, a beading portion 114, and a second bent portion 115 are formed on the circumferential surface of the can 110. [0039]… The first region 111 may prevent the cap assembly 130 from being arbitrarily separated from the can 110. [0040])

    PNG
    media_image1.png
    701
    1319
    media_image1.png
    Greyscale

(Lee FIG. 2 annotated for illustration)

	 and wherein the secondary battery is configured such that, when an internal pressure of the battery can exceeds a predetermined value, a region (R) in which the top cap and the bent part overlap each other when viewed from above is reduced by deformation of the top cap or the bent part so as to allow an entire region of the top cap to become spaced further from the battery can.  (Because the first bent portion 113 is more easily unfolded around the notch N, it is possible to ensure that the first bent portion 113 is unfolded (e.g., it is possible to reduce the pressure or force necessary to unfold the first bent portion 113) so that the cap assembly 130 can separate from the can 110 before the gas ruptures the circumferential surface of the can 110. [0048], see FIG. 3). Where FIG. 3 above shows the top cap released as the entire region from the internal pressure of the battery, which is a predetermined value below the pressure required to rupture the can.

    PNG
    media_image2.png
    617
    969
    media_image2.png
    Greyscale

(Lee FIG. 3 annotated for illustration)
	As to claim 2, the rejection of claim 1 is incorporated, Lee discloses the secondary battery is configured such that, when the internal pressure of the battery can exceeds the predetermined value, the top cap is-becomes spaced further from the battery can as a single piece, without being fragmented into a plurality of fragments. (Because the first bent portion 113 is more easily unfolded around the notch N, it is possible to ensure that the first bent portion 113 is unfolded (e.g., it is possible to reduce the pressure or force necessary to unfold the first bent portion 113) so that the cap assembly 130 can separate from the can 110 before the gas ruptures the circumferential surface of the can 110. [0048], see FIG. 3) Where FIG. 3 above shows the top cap released as one piece from the internal pressure of the battery, which is a predetermined value below the pressure required to rupture the can.

	As to claim 3, the rejection of claim 2 is incorporated, Lee discloses the secondary battery is configured such that, when the internal pressure of the battery can exceeds the predetermined value, a degree to which the bent part is bent is alleviated to allow the top can to become spaced further from the battery can.  (e.g., it is possible to reduce the pressure or force necessary to unfold the first bent portion 113) so that the cap assembly 130 can separate from the can 110 before the gas ruptures the circumferential surface of the can 110. [0048], see FIG. 3). Where FIG. 3 above shows the element (111), region (R), deforming from the internal pressure of the battery, which is a predetermined value below the pressure required to rupture the can.


	As to claim 4, the rejection of claim 2 is incorporated, Lee discloses, the secondary battery is configured such that, when the internal pressure of the battery can exceeds the predetermined value (Predetermined value below the pressure required to rupture the can [0048]), a central portion of the top cap is bent upward to allow the top cap to become spaced further from the battery can. (see… The cap assembly 130 includes a cap-up 131, a safety device 132, and a safety vent 133.[0032]… When the gases press the safety vent 133, the safety vent 133 may be ruptured [0035]…The aforementioned configuration of the safety vent 133 may effectively function to exhaust a relatively small amount of gas… it is possible to ensure that the first bent portion 113 is unfolded (e.g., it is possible to reduce the pressure or force necessary to unfold the first bent portion 113) so that the cap assembly 130 can separate from the can 110 before the gas ruptures the circumferential surface of the can 110. [0048]).
	As shown in FIG. 3 the central portion (133) deforms upward under internal pressure and the cap assembly (top cap) deforms upward under internal pressure deforming element (111) or region (R) to allow the top cap to become separated from the battery can (110).

    PNG
    media_image3.png
    644
    1013
    media_image3.png
    Greyscale


(Lee FIG. 3 annotated for illustration)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US2017/0301899A1), in view of Kanno et al. (WO2017094228A1, a machine translation).
	As to claim 5 and 14, the rejection of claim 3 is incorporated, Lee discloses a secondary battery with an electrode assembly in a can but does not explicitly teach the value of the internal pressure of the can to initiate venting of the gas.
	In the same field of endeavor Kanno discloses a secondary battery with an electrode assembly in a can [149-167] and further teaches the predetermined value is within a range of 30 kgf to 60 kgf. (see…The gas release pressure (cleavage pressure) of the groove 11Gv is preferably higher than the gas release pressure (working pressure) of the safety valve mechanism 15 [0210-0211]… gas release pressure of the groove 11Gv is preferably in the range of 20 kgf /cm2  or more and 100 kgf / cm2 or less. [0217-0218]. 
	
	
	It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the internal pressure of the battery can of Lee with teachings of Kanno, because such internal pressure is known as a safe gas release pressure in the secondary battery device based on teachings of Kanno.
	It should be noted in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05]).

Claim(s) 6, 7, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US2017/0301899A1), in view of Kim et al. (US20100021812A1).
	As to claim 6, the rejection of claim 1 is incorporated, Lee discloses a secondary battery with an electrode assembly in a can but does not explicitly teach wherein the battery can has a width (W) defined orthogonally to a longitudinal axis of the battery can, the bent part has a bent length (A) extending towards the longitudinal axis, and a ratio A/W of the bent length (A) of the bent part to the width (W-)_of the battery can ranges from 2.27x10-2 to 7.5x10-2.
	In the same field of endeavor Kim discloses a secondary battery with an electrode assembly in  a can and further teaches, the inward extending length of the bent front end of the crimp region may be appropriately decided in consideration of the mechanical strength of the container and the elastic force and durability of the gasket. In a preferred embodiment, the bent front end of the crimp region extends, by 1 to 3 mm, from the side of the crimp region [0038]… Subsequently, a crimping and pressing process was carried out to manufacture a standard 18650 cylindrical secondary battery (having a diameter of 18 mm and a length of 65 mm) [0062]. Where 18 mm is the diameter or width of can.
	When external physical impacts, such as vibration or dropping, are applied to the battery, and when the internal pressure of the battery increases, the sealed portions are restrained from being separated from each other, thereby preventing the leakage of an electrolyte and thus greatly improving the safety of the battery [Abstract]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the bent part length of Kim to improve battery safety.
	Where A, the bent length is 1-3 mm and W, the width or diameter of the can, is 18 mm yields a ratio of A/W = 1 mm / 18 mm = 0.056 or 5.6 x10-2.
	A specific example in the prior art which is within a claimed range anticipates the range. (MPEP 2331.03).

	As to claim 7, the rejection of claim 1 is incorporated, Lee discloses a secondary battery with an electrode assembly in a can but does not explicitly teach the bent part has a wall thickness (t1), the bent part has a bent length (A) extending towards a longitudinal axis of the battery can, and a ratio A/t1 of the bent length (A) of the bent part to the wall thickness (t1) of the bent part ranges from 1.43 to 6.
	Kim teaches the cylindrical container has a thickness of 0.15 to 0.35 mm [0042], and as shown FIG. 2 the bent part extends from the cylindrical container, providing a shared thickness.

    PNG
    media_image4.png
    546
    827
    media_image4.png
    Greyscale

(Kim FIG. 2 annotated for illustration)
	
	the bent front end of the crimp region extends, by 1 to 3 mm, from the side of the crimp region [0038].
	Where A, the bent length is 1-3 mm and W, the wall thickness of the bent part (t1) is 	0.15 to 0.35 mm, yields a ratio of A / t1 = 1/.2 = 5
	A specific example in the prior art which is within a claimed range anticipates the range. (MPEP 2331.03).

	As to claim 9, the rejection of claim 6 is incorporated, Lee discloses the bent length (A) of the bent part ranges from 0.5 mm to 1.5 mm. (see… the bent front end of the crimp region extends, by 1 to 3 mm, from the side of the crimp region [0038].)
	It should be note in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)

	As to claim 11, the rejection of claim 7 is incorporated, Lee does not explicitly disclose the  thickness (t1) of the bent part ranges from 0.25 mm to 0.35 mm.
	Kim teaches the cylindrical container has a thickness of 0.15 to 0.35 mm [0042], and as shown FIG. 2 the bent part extends from the cylindrical container, providing a shared thickness.

    PNG
    media_image4.png
    546
    827
    media_image4.png
    Greyscale

(Kim FIG. 2 annotated for illustration)
Where the bent part extending from the container would have the same thickness as the container of  0.15 to 0.35 mm.
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 8 and 12 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over  Lee et al. (US2017/0301899A1), in view of Shimizu et al. (US2014/0377599A1), and in further view of Kim et al. (US20100021812A1).

	As to claim 8, the rejection of claim 1 is incorporated, modified Lee discloses a secondary battery with an electrode assembly in a can but does not explicitly teach a terminal region protruding upward from the top cap has a wall thickness (t2), the bent part has a bent length (A) extending towards a longitudinal axis of the battery can, and a ratio A/t2 of the bent length (A) of the bent part to the wall thickness (t2) of the terminal region of the top cap ranges from 1 to 5.
	In the same field of endeavor Shimizu discloses a secondary battery with an electrode assembly in a can [0009] and further teaches an upper metal plate (11) … 0.4-mm-thick iron [0029] see FIG. 1 and the present disclosure can provide a sealed secondary battery that enables the safe release of abnormal gas generated in the battery to outside the battery even in a situation where the internal pressure of the battery abnormally has increased. [0012].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have Lee to incorporate the upper plate of Shimizu to improve the battery safety.

    PNG
    media_image5.png
    598
    540
    media_image5.png
    Greyscale

(Shimizu FIG. 1 modified and annotated for illustration)
	In the same field of endeavor Kim discloses a secondary battery with an electrode assembly in  a can and further teaches, the inward extending length of the bent front end of the crimp region may be appropriately decided in consideration of the mechanical strength of the container and the elastic force and durability of the gasket. In a preferred embodiment, the bent front end of the crimp region extends, by 1 to 3 mm, from the side of the crimp region [0038]
	When external physical impacts, such as vibration or dropping, are applied to the battery, and when the internal pressure of the battery increases, the sealed portions are restrained from being separated from each other, thereby preventing the leakage of an electrolyte and thus greatly improving the safety of the battery [Abstract]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the bent part length of Kim to improve battery safety.
	Where A, the bent length is 1-3 mm and t2, the wall thickness of the bent part (t2) is 0.4 mm, yields a ratio of A / t2 = 1/.4 = 2.5
	A specific example in the prior art which is within a claimed range anticipates the range. (MPEP 2331.03).

	As to claim 12, the rejection of claim 8 is incorporated, modified Lee discloses the thickness (t2) of the terminal region of the top cap ranges from 0.3 mm to 0.5 mm. The wall thickness of the bent part is 0.4 mm, Shimizu an upper metal plate (11) … 0.4-mm-thick iron [0029].

Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US2017/0301899A1), in view of Ue et al. (US2018/0241012A1).

	As to claim 13, the rejection of claim1 is incorporated,  Lee discloses a secondary battery with an electrode assembly in a can but does not explicitly teach the battery can comprises an iron (Fe) material coated with nickel (Ni).
	In the same field of endeavor Ue discloses a secondary battery with an electrode assembly in a can [Abstract] and further teaches the battery can 11 include iron (Fe) plated with nickel (Ni), [0026].

	According to the present technology in an embodiment, the safety of a battery, a battery pack, an electronic device, an electric vehicle, an electric storage device, and an electric power system can be improved. [0012]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the battery can 11 include iron (Fe) plated with nickel (Ni) of Ue to improve battery safety.
	The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US2017/0301899A1), in view of Kim et al. (US20100021812A1), as applied to claim 6 above, and in view of Quinn et al., “Energy Density of Cylindrical Li-ion Cells: A comparison of the Commercial 18650 and 21700 cells,” (Journal of The Electrochemical Society 164 (14) A3284-A3291, 2018)

	As to claim 10, the rejection of claim 6 is incorporated, Lee discloses a secondary battery with an electrode assembly in a can but does not explicitly teach the width (W) of the battery can ranges from 20 mm to 22 mm. 
	In the same field of endeavor Quinn discloses secondary battery with an electrode assembly in a can and further teaches the 18650 cell has been replaced as the modern standard with the larger 21700 cell [page A3284, column 1, paragraph 2, lines 7-8]. Where the 21700 cell has a width or diameter of 21 mm as shown in FIG. 4, page A3286.
	At the pack level 33% fewer 18650 cells are required as compared to 21700 thereby reducing cost. [page A3289, column 2, lines 36-41].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate 21700 cell of Quinn to improve battery cost and competitiveness in the market.

	Examiner notes claims 1-14 are properties of the cap arrangement (length, width, strength, and material) and the technical affect that is linked to these properties is the force, pressure, necessary to optimize the bending of the bendable portion. A person skilled in the art would know how to apply a known technology, cap assembly, to an opening pressure of a battery cell. 
	The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143,


	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	
	
	Kim et al. (US2007/0212595A1) Cap venting structure.
	Kim et al. (US8962167B2) Peripheral cap vent structure.
	Lee et al. (US2016/0099443A1) Top cap assembly

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BART HORNSBY
Examiner
Art Unit 1728


/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726